Citation Nr: 1444138	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






INTRODUCTION

The Veteran served on active military duty in the United States Navy from March 1952 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a total rating based on individual unemployability (TDIU) due to his service-connected disabilities.  In his application for benefits, he described experience as management in shipping and having worked for the same employer for 30 years.  He attended business school in college for two years and indicated that he left his job in part due to his hearing loss and part due to his general frustration; he retired when he met the age requirement for Social Security benefits  

A TDIU may be awarded, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

Substantially gainful employment is that employment that is ordinarily followed by the non-disabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling; pes planus, evaluated as 30 percent disabling; amputation of the tip of his right middle finger, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined disability rating is 70 percent from January 5, 2011.  Accordingly, the Veteran meets the schedular criteria for consider of a TDIU.  38 C.F.R. § 4.16(a).

In May 2011, the Veteran underwent a VA audio examination in conjunction with his claim for TDIU.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
75
75
90
LEFT
110+
110+
115+
115+
115+

Decibel average was 71 in the right ear and 105 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 84 percent for the right ear; the Veteran is deaf in his left ear.  

The examiner opined that the Veteran's hearing loss causes him "to have difficulty hearing and understanding speech in most conditions.  It would be difficult for him to obtain and sustain gainful employment."

In March 2012, the Veteran underwent another VA audio examination, the results of which reflected additional hearing loss in the right ear.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
75
80
90
LEFT
105+
105+
105+
105+
105+

Decibel average was 74 in the right ear and 105 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 90 percent for the right ear.

The examiner provided no opinion with regard to the Veteran's hearing loss, but opined that his tinnitus, standing alone, did not render him unable to secure and maintain substantially gainful employment.

The Board finds the May 2011 opinion inadequate for adjudication purposes.  There needs to be an expert opinion as to whether the Veteran's service-connected disabilities, including his hearing loss  renders him "unable" to secure and follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a vocational expert to determine whether the Veteran's service-connected disability precludes him from working.  The entire claims file and a copy of this remand must be provided to and reviewed by the vocational expert.  If the vocational expert does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the vocational expert's review.

The vocational expert is requested to provide an opinion as to whether the Veteran's service-connected hearing loss, pes planus, tinnitus, and amputation of the tip of the right middle finger, renders him unable to secure and follow substantially gainful employment.  In offering this opinion, the hearing loss must consider all the relevant evidence of record, to include the March 2012 VA audio examination results, which reflected additional right ear hearing loss.

A rationale must be provided for all opinions expressed.  Factors such as age or impairment caused by non-service-connected disabilities are not to be considered.   If an opinion cannot be made without resort to speculation, the vocational expert must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's TDIU claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

